Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the remarks and amendments received on 14 October 2021. Claims 1-4, 18, 192-205 are pending. Claim 200 is amended. Applicant’s amendment of claim 200 overcomes the 35 USC 112 (b) rejection of claim 200. 

Response to Amendment

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 2, 3, or 4 be found allowable, claims 192, 193, or 194 will be correspondingly objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 18, 192-195, 198, 199, 202, and 205 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0137965 to Truitt et al. (‘965 hereafter) in view of WO 2016/164562 to Lewis et al. (‘562 hereafter) in view of U.S. Patent Application Publication 2011/0189785 to Gutmann et al. (‘785 hereafter).
Regarding claims 1 and 205, ‘965 teaches a microfluidic printing nozzle, comprising: at least four material inlets in fluid communication with a mixing chamber (FIG 15, CYMK wells); and an mixing chamber (FIG 15, items 15001); wherein at least two of the material inlets are each in fluid communication with a pump (FIG 13, “Pumps”). ‘965 does not teach an impeller mixer or rotary positive displacement pumps.
In the same field of endeavor, microfluidics, ‘562 teaches a microfluidic impeller mixer (FIG 1 item 120) for the benefit of mixing higher viscosity fluids (paragraph 0029). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘965 with those of ‘562 for the benefit mixing higher viscosity fluids. This combination does not teach rotary displacement pumps.
In the same field of endeavor, microfluidics, ‘785 teaches rotary displacement pumps for the benefit of providing variable including negative pressure (paragraph 0038). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘965 in view of ‘562 with those of ‘785 for the benefit of providing variable including negative pressure.
Regarding claims 2 and 192, ‘965 teaches discrete pumps (FIG 13, “Pumps”) and ‘785 teaches rotary displacement pumps (paragraph 0038) for the reasons stated above.
Regarding claims 3 and 193, ‘785 teaches the device wherein the impeller substantially conforms to its associated mixing chamber (FIG 1 item 120) for the reasons stated above.
Regarding claims 4 and 194, ‘965 teaches the microfluidic printing nozzle wherein a volume of a microfluidic channel between each rotary positive displacement pump and its respective material inlet to the mixing chamber is less than 10 mL (paragraph 0054).
Regarding claim 18, ‘965 teaches the microfluidic printing nozzle wherein the volume of the mixing chamber is from 30 nanoliters (nL) to 500 microliters (paragraph 0066).
Regarding claim 195, ‘965 teaches the microfluidic printing nozzle wherein a volume of a microfluidic channel between each rotary positive displacement pump and its respective material inlet to the mixing chamber is less than 1 mL (paragraph 0066).
Regarding claim 198, ‘965 teaches the microfluidic printing nozzle wherein at least one of the material inlets is outfitted with a mechanical valve adjacent to the mixing chamber (FIG 13 “valves”).
Regarding claim 199, ‘965 teaches the microfluidic printing nozzle wherein the microfluidic printing nozzle has at least one input at a upstream location with respect to the flow direction of the microfluidic nozzle, with respect to the other material inlets (FIG 14, “Yellow”).
Regarding claim 202, ‘965 teaches the microfluidic printing nozzle wherein the output of the mixing chamber branches into a multi-nozzle array consisting of at least two material outlets (paragraph 0054).
Claim 196 is rejected under 35 U.S.C. 103 as being unpatentable over ‘965 in view of ‘562 in view of ‘785 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2004/0126254 to Chen et al. (‘254 hereafter).
Regarding claim 196, the above applied prior art combination does not teach a gear pump. In the same field of endeavor, microfluidics, ‘254 teaches the microfluidic printing nozzle wherein at least one of the rotary positive displacement pumps comprises a gear pump (paragraph 0015) for the benefit of creating variable flow rates (paragraph 0021). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of the previously applied prior art combination with those of ‘254 for the benefit of creating a continuously variable microfluidic flow.
Claim 197 is rejected under 35 U.S.C. 103 as being unpatentable over ‘965 in view of ‘562 in view of ‘785 as applied to claim 1 above, and further in view of United States Patent 5,335,992 to Richard A. Holl (‘992 hereafter).
Regarding claim ‘197, the above applied prior art combination does not teach a progressive cavity pump. 
In the related art of mixing, ‘992 teaches the microfluidic printing nozzle, wherein at least one of the rotary positive displacement pumps comprises a progressive cavity pump (FIG 1 item 20) for the benefit of pumping viscous fluids. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of the above prior art combination with those of ‘992 for the benefit of microfluidically pumping a viscous material.
Claims 200, 201, & 204 are rejected under 35 U.S.C. 103 as being unpatentable over ‘965 in view of ‘562 in view of ‘785  as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0299047 to Molla et al. (‘047 hereafter).
Regarding claim 200, the above prior art combination does not teach pressure sensors. In the same field of endeavor, microfluidics, ‘047 teaches the microfluidic printing nozzle wherein at least one of the mixing chamber, and/or the material inlets comprises a pressure transducer in sensing communication with a controller (FIG 1 items 117 and 125) for the benefit of controlling fluid pressure. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of the previous prior art combination with those of ‘047 for the benefit of controlling microfluidic pressure.
Regarding claim 201, the above prior art combination does not teach heating or cooling sources. In the same field of endeavor, microfluidics, ‘047 teaches the microfluidic printing nozzle wherein the microfluidic printing nozzle contains at least one of a heat source or a cooling source in thermal communication with the mixing chamber (FIG 3 item 135) for the benefit of controlling the temperature of the fluid. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of the previous prior art combination with those of ‘047 for the benefit of controlling the temperature of the fluid.
Regarding claim 204, the previous prior art combination does not teach a compressed gas stream.
In the same field of endeavor, microfluidics, ‘047 teaches the microfluidic printing nozzle further comprising a compressed gas sheath configured to direct a compressed gas .
Claim 203 is rejected under 35 U.S.C. 103 as being unpatentable over ‘965 in view of ‘562 in view of ‘785  as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0122322 to Zinniel et al. (‘322 hereafter).
The above prior art combination does not teach a combination impeller/needle valve.
In the same field of endeavor, additive manufacture, ‘322 teaches the microfluidic printing nozzle wherein the impeller can be actuated relative to the mixing chamber to close off the exit to the mixing nozzle, acting as a needle valve (FIG 1 items 23, and 24) for the benefit of closing off the fluid circuit. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of the above prior art combination with those of ‘322 for the benefit of closing the fluid circuit.

Response to Arguments
In support of the patentability of the instant claims, applicant has argued that above and previously applied prior art combination cannot be arrived at without impermissible hindsight reasoning. Specifically, applicant argues that because the ‘785 reference does not teach a rotary displacement pump in fluid communication with a microfluidic nozzle, the person having ordinary skill at the time of invention would not have adduced to combine the reference with ‘965 in view of ‘562 as applied. This argument is not persuasive, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The applied prior art references are all concerned with fluid handling within a microfluidic milieu, and each would have commended itself as relevant to the ordinary artisan at the time as teaching solutions to common technical issues.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743